ACCEPTED
                                                                                                      01-15-00168-CR
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                 6/26/2015 7:51:51 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK

                                 CAUSE NO. 01-15-00168-CR

GEORGE RAY MICHEAUX                          §              IN THE 1st COURT OF
                                                                                  FILED IN
         Appellant                           §                             1st COURT OF APPEALS
                                             §                                 HOUSTON, TEXAS
       V.                                    §              APPEALS        6/26/2015IN
                                                                         SITTING     7:51:51 PM
                                             §                             CHRISTOPHER A. PRINE
THE STATE OF TEXAS                           §                                     Clerk
          Appellee                           §              HARRIS COUNTY, TEXAS
                                             §
                                             §

                                    APPELLANT’S BRIEF
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
       Comes now GEORGE RAY MICHEAUX JR., hereinafter referred to as appellant, and

submits this brief pursuant to the provisions of the Texas Rules of Appellate Procedure in support

of his/her request for a new trial in Cause No. 14-CCR-175454.

                               PRELIMINARY STATEMENT
       On January 21, 2015, in the County Court Number 1 of Fort Bend County, the Honorable

Christopher G. Morales presiding, the appellant was convicted after a bench trial of Blocking an

Intersection in violation of the Texas Transportation Code § 545.302(a)(3).

                                  STATEMENT OF FACTS

       On or about September 14, 2014, at approximately 7:58 am CST, appellant, George Ray

Micheaux Jr. was legally operating his motor-vehicle near the intersection of Elkins and

Sweetwater Blvd. in Sugar Land, Texas in Fort Bend County.             There are several schools

surrounding this intersection and traffic was rather congested at that time. George Ray Micheaux

Jr., heading westbound on Elkins, entered the intersection of Elkins and Sweetwater to make a left-

turn. At the time of making this left-turn, Mr. Micheaux had a protected green arrow which allows

him to turn in front of oncoming traffic. As Mr. Micheaux entered the intersection, traffic came

to a momentary stop for reasons unknown to Mr. Micheaux. The traffic control light subsequently
turned to red as Mr. Micheaux was still in the intersection. Almost simultaneously with the light

changing to red, Mr. Micheaux was able to clear the intersection where he was then subjected to a

traffic stop by Officer Charles Krachala of the Sugar Land, Texas Police Department.

                                         POINTS OF ERROR
       The Trial Court erred in its interpretation of Texas Transportation Code § 545.302; and

The Trial Court erred in failing to apply the exception to violations of Texas Transportation Code

§ 545.302 found in Texas Transportation Code § 545.302(f).

                                             ARGUMENTS
Texas Transportation Code § 545.302(a) states as follows:

       (a) An operator may not stop, stand, or park a vehicle:
               (1) on the roadway side of a vehicle stopped or parked at the edge or curb of a street;
               (2) on a sidewalk;
               (3) in an intersection;

       Per the testimony of Officer Charles Krachala of the Sugar Land Police Department, Mr.

Micheaux entered the intersection of Elkins and Sweetwater in an effort to complete a left turn

onto the north bound lanes of Sweetwater. During his completion of his left turn, traffic in front

of Mr. Micheaux came to a halt. This in turn made necessary for Mr. Micheaux to momentarily

stop his vehicle. Per Officer Krachala, Mr. Micheaux was in violation of the law when he entered

the intersection on a protected green arrow because he was unable to complete an unabated trip to

the other side of the intersection. Section 545.302(f) of the Texas Transportation code states:

       (f) Subsections (a), (b), and (c) do not apply if the avoidance of conflict with other traffic is
       necessary or if the operator is complying with the law or the directions of a police officer or official
       traffic-control device.

The above-referenced section of the Texas Transportation Code is applicable as an exception to §

545.302(a)(3) on two relevant points. On the first point, Mr. Micheaux’s stopping momentarily in

the intersection of Elkins and Sweetwater Blvd was necessary for him to be in compliance with

Texas Transportation Code 545.062 – Following Distance which states:
       (a) An operator shall, if following another vehicle, maintain an assured clear distance between the
       two vehicles so that, considering the speed of the vehicles, traffic, and the conditions of the
       highway, the operator can safely stop without colliding with the preceding vehicle or veering into
       another vehicle, object, or person on or near the highway.

The facts in the instant matter explicitly state that Mr. Micheaux was forced to stop as he crossed

the intersection due to traffic in front of him stopping. In order to be in compliance with the above-

referenced statute, a driver must follow at a distance stop safely and not collide with the vehicle in

front of him. Here, this is what occurred. There is no language in the above-referenced section

which dispenses with this lawful requirement imposed on Texas drivers.

       As to the second relevant application of § 545.302(f) of the Texas Transportation Code,

Mr. Micheaux, as the operator of his vehicle, was complying with an official traffic-control device

by entering the intersection of Elkins and Sweetwater Blvd. on a protected left-turn arrow. Section

544.004 of the Texas Transportation Code states the following:

       (a) The operator of a vehicle or streetcar shall comply with an applicable official traffic-control
       device placed as provided by this subtitle unless the person is:
               (1) otherwise directed by a traffic or police officer; or
               (2) operating an authorized emergency vehicle and is subject to exceptions under this
               subtitle.

Neither subparagraph (1) or (2) apply to the facts of this case. Officer Krachala was not outside

of his unit directing traffic. He was not in a position to direct Mr. Micheaux as he was entering

the intersection.

                                     PRAYER FOR RELIEF
For the reasons herein alleged, the Appellant was denied a fair trial in Cause No. 14-CCR-175454,

and the judgment and sentence should be set aside and Appellant granted a new trial.
APPROVED AS TO FORM AND SUBSTANCE:

      Respectfully submitted,




      _/s/   Kirby Taylor______
      KIRBY J. TAYLOR
      Attorney at Law
      2818 Cleburne
      Houston, TX 77004
      Telephone No.: (713) 529-3803
      Facsimile No.: (713) 529-9779
      SBN: 19710400

      ATTORNEY FOR APPELLANT
                                CERTIFICATE OF SERVICE

As Attorney of Record for Defendant, I do hereby certify that a true and correct copy of the above

and foregoing document was this date provided to the Attorney of the State.

Date: June 23, 2015.